               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Derell Dewitt Wiggins,                )    C/A No.: 1:18-1448-TMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.
                                       )
                                       )
 Brian Wallace; Mark Richardson;                       ORDER
                                       )
 Richard Neil; Briana Murphy;
                                       )
 Bryan Alexander; Oscar Almazon;
                                       )
 Richard McCullough; and Brandon
                                       )
 Rowell,
                                       )
                                       )
                   Defendants.
                                       )

      Plaintiff Derell Dewitt Wiggins (“Plaintiff”), proceeding pro se and in

forma pauperis, has alleged Brandon Rowell used excessive force against him

in violation of Plaintiff’s constitutional rights. [ECF No. 67]. By order dated

December 14, 2018, service of process of the amended complaint was

authorized. [ECF No. 66]. On February 1, 2019, the summons for Brandon

Rowell was returned unexecuted. [ECF No. 77]. In the “Remarks” section of

the USM-285, the Marshals Service indicated “No longer employed at

Marion.” Id.

      Plaintiff was previously warned: “Plaintiff must provide, and is

responsible for, information sufficient to identify defendants on the Forms

USM-285. The United States Marshal cannot serve an inadequately

identified defendant. Unserved defendants may be dismissed as parties to
this case if not served within the time limit governed by Rule 4(m) and this

order.” [ECF No. 66 at 3]. While Plaintiff may be entitled to discovery to

determine Rowell’s last known address, such discovery may pose a security

risk. Therefore, the court directs defense counsel to advise by February 26,

2019, via a brief filing on the docket, whether she or other counsel is

authorized to accept service on behalf of Brandon Rowell, or otherwise

provide the last known address where he may be served.

     IT IS SO ORDERED.




February 12, 2019                        Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                     2
